Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
The applicant’s argues “Applicants argue that the dropdown box 1402 is 
simply a dropdown menu that requires a user to proactively select one or more “sites” at which an equipment service is to be performed. Nowhere does Haeberle teach (or even contemplate) that the dropdown menu 1402 “notifies” or “shows actions” that have been performed on a selected component, as required by claim 1. In fact, the dropdown menu 1402 requires a user to actively click on a down arrow, which thereafter provides a menu from which the user may select a site, whereby the equipment or services at that particular site is subsequently displayed. Further, Applicants argue that “notifying” a user requires that the dropdown menu informs (e.g., give notices) to the user of actions that have been performed on selected components. As discussed above, nowhere does Haeberle teach or contemplate that the dropdown menu 1402 notifies a user of anything, let alone notifies the user of actions having been performed on first or second mobile device. Accordingly, Applicants maintain it would not have been obvious to a person of ordinary skill in the art to “consider Haeberle's dropdown box invention for allowing users oversee service activities more efficiently,” as set forth in the Office Action. It appears the Office Action simply concludes that the dropdown menu 1402 of Haeberle allows users to “oversee activities more efficiently.” Applicants argue that is does not.”  See pages 7-8 of applicant’s remarks.  The examiner respectfully disagrees.
	Haeberle has already been shown to teach notifying to the user of actions that have been performed on selected components (see figures 20 & 21).  Haeberle does not teach notifying on the context page display in the form of a “drop-down”.  A “drop-down” is an option for displaying and allowing a selection therefore, considered as a design choice.  In the Final Office Action submitted on 4/6/2021, the examiner does a 103 rejection with the Haeberle reference to show that Haeberle does mention in paragraph [0115] use of a drop-down option for displaying and selecting.  Therefore, a “drop-down” notification is not novel.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Haeberle’s dropdown box invention for allowing users oversee service activities more efficiently (see paragraph [0068] of Haeberle).
	The applicant argues “While paragraph [0125] of Agrawal teaches a “maintenance person or persons” who “can enter the action performed into the system from the repair site using a wireless device,” it simply does not teach actions to be performed on a selected component using a second mobile device (distinct from a first mobile device). At most, paragraph [0125] of Agrawal teaches that maintenance “persons” may enter an action using a wireless device. Nowhere does Agrawal teach or suggest multiple persons using a first mobile device and a second mobile device (distinct from the first mobile device) to enter actions into a system. Rather, Applicants maintain that, at most, paragraph [0125] teaches that two different maintenance persons may enter an action into a system using the same mobile device. Furthermore, Applicants maintain that paragraph [0125] of Argawal does not teach a dropdown notification which shows actions performed on a selected component using a second mobile device. Rather, paragraph [0125] teaches a history screen which displays a list of actions that were performed on a street controller 104, but it does not teach that the actions were performed on a selected component (e.g., the street controller 104) using a second mobile device. At most, paragraph [0125] teaches that maintenance persons may use a mobile phone to enter an action performed into a system after completing a repair.”  See pages 8-9 of applicant’s remarks. The examiner respectfully disagrees.
	Agrawal teaches accessing work orders and maintenance history screens via a streetlight management application running on a mobile device.  The maintenance person can enter actions, check maintenance history, etc. via the mobile device.  See paragraphs [0035], [0105] and [0125].  Further, paragraph [0038] of Agrawal teach 
“The server 116 can communicate with various computing devices related to managing the network of streetlights 106. One or more of these devices can be configured to execute an application that facilitates individual or grouped management of the streetlights 102. For example, the server 116 can be configured to communicate with field staff using, for example, mobile devices 120 and office staff through computing devices 122. In some implementations, the server 116 can communicate with one or more computing devices that execute a streetlight management software. In some implementations, the server 116 executes the streetlight management software and provides user-interfaces on one or more of the mobile device 120 and the computing device 122.”

Therefore, Agrawal teaches multiple persons using a first mobile device and a second mobile device.  
	As already described above, Haeberle teaches a drop-down notification.  Agrawal has been used to teach a notification showing actions that are performed using application including a maintenance history screen.  A maintenance person using a wireless device (for example, a second mobile device) can enter actions performed for completing a repair.  Details such as action taken, maintenance person or persons who performed the action and the date on which the action was taken can be entered.  Therefore, Agrawal teaches an application showing actions of repairs made to a streetlight by a maintenance person.  The actions are entered and updated via an application on a wireless device.  In other words, Agrawal does teach a notification which shows actions performed (via the maintenance history screen on the application, the maintenance actions performed are known therefore, considered as a notification showing actions performed) on a selected component (in other words, the streetlight) using a (second) mobile device (in other words, the mobile device running the application and used by the maintenance person).
	For the reasons as discussed above, claim 1 (similarly, claim 8) is not patentable over the combination of Haeberle, Rao and Agrawal.  Because claims 2 and 13 depend from claim 1 and claims 9, 11 and 14 depend from claim 8, they are also not patentable over the combination of Haeberle, Rao and Agrawal.
	Because claims 3, 4 and 10 depend on claim 1 or claim 8, they are also not patentable over the combination of Haeberle, Rao and Agrawal for the reasons a discussed above regarding claim 1 (similarly, claim 8).
	Because claims 5 and 6 depend on claim 1 or claim 8, they are also not patentable over the combination of Haeberle, Rao and Agrawal for the reasons a discussed above regarding claim 1 (similarly, claim 8).
not patentable over the combination of Haeberle, Rao and Agrawal for the reasons a discussed above regarding claim 1 (similarly, claim 8).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645             
July 1, 2021